ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                        )
                                                    )
Sparta Inc.                                         )   ASBCA No. 59937
                                                    )
Under Contract No. HQ0006-06-F-0002 et al.          )

APPEARANCES FOR THE APPELLANT:                          Kevin J. Slattum, Esq.
                                                        Mary E. Buxton, Esq.
                                                         Pillsbury Winthrop Shaw Pittman LLP
                                                         Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                         E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Carol L. Matsunaga, Esq.
                                                         Senior Trial Attorney
                                                         Defense Contract Management Agency
                                                         Carson, CA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismiss_ed with prejudice.

      Dated: 24 November 2015




                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59937, Appeal of Sparta Inc.,
rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals